DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Deshpande (US 2017/0075744 A1) failed to disclose a set of one or more computing devices, in aggregate comprising: one or more processing units; and one or more computer-readable storage media comprising computer-executable instructions which, when executed by the one or more processing units, cause the set of computing devices to: receive a schematized notification of a first event from a service, the schematized notification conforming to a universal predefined schema; update a first state machine in accordance with the received schematized notification, the first state machine corresponding to a state of a first process identified by the schematized notification of the first event, the service comprising the first process; and update a second state machine in accordance with the received schematized notification, the second state machine corresponding to a state of a first entity identified by the schematized notification of the first event, the first entity being either an input data or an output data of the first process; wherein the first event is one of: the first entity being produced by the first process; the first entity being consumed by the first process; a first intent specifying that the first process intends to produce the first entity; or a second intent specifying that the first process intends to consume the first entity.
Instead, Deshpande discloses an apparatus for identifying root causes of system failures in a distributed system apparatus comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code that records, in a storage device, collected machine state data, wherein the collected machine state data are added to historical machine state data; computer readable program code that creates, based on the historical machine state data, a healthy map model; computer readable program code that detects at 
Regarding claim 12, the prior art of record, Deshpande (US 2017/0075744 A1) failed to disclose a set of one or more computing devices, in aggregate comprising: one or more processing units; and one or more computer-readable storage media comprising computer-executable instructions which, when executed by the one or more processing units, cause the set of computing devices to: monitor a log listing updates to a workflow graph, the workflow graph linking entities to processes that either consume or produce the entities through one of four linkings: (1) a production of an entity by a process, (2) a consumption of the entity by the process, (3) an intent Page 5 of 12Application No. 16/812,359 Amendment A dated December 9, 2020 by the process to subsequently produce the entity or (4) an intent by the process to subsequently consume the entity; insert a first start marker into the log corresponding to a first update to the workflow graph; insert a first end marker into the log corresponding to a second update to the workflow graph; and generate a first notification based on a first difference between the inserted first start marker and the inserted first end marker.
Instead, Deshpande discloses an apparatus for identifying root causes of system failures in a distributed system apparatus comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code that records, in a storage device, collected machine state data, wherein the collected machine state data are added to historical machine state data; computer readable program code that creates, based on the historical machine state data, a healthy map model; computer readable program code that detects at least one failed machine state in the distributed system; computer readable program code that compares the failed machine state against the healthy map model; computer readable program code that identifies, based on the comparison, at least one root cause of the failed machine state; and computer readable program code that displays, on a display device, a ranked list comprising the at least one root cause.
Regarding claim 20, the prior art of record, Deshpande (US 2017/0075744 A1) failed to disclose receiving a schematized notification of a first event from one of the multiple independently executed 
Instead, Deshpande discloses recording, in a storage device, collected machine state data, wherein the collected machine state data are added to historical machine state data; creating, based on the historical machine state data, a healthy map model; detecting at least one failed machine state in the distributed system; determining a failure time, wherein the failure time is associated with the at least one machine state failure; determining a healthy time, wherein the healthy time is associated with a healthy state of the machine state and its dependencies prior to the failure time; generating at least one seed-anomaly score, using an inference algorithm, for machine states between the healthy time and the failure time;  and modifying the at least one seed-anomaly score, based on an iterative graph convergence algorithm; wherein the ranked list is based on the modified at least one seed-anomaly score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194